Citation Nr: 0732900	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO. 04-31 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss.

2. Entitlement to service connection for otitis media.

3. Entitlement to service connection for allergies 
(sinusitis/rhinitis). 

4. Entitlement to service connection for shortening of the 
right leg, including as secondary to the service-connected 
disability of status post right intertrochanteric fracture 
with open reduction internal fixation with mild pain. 

5. Entitlement to service connection for lower back pain, 
including as secondary to the service-connected disability of 
status post right intertrochanteric fracture with open 
reduction internal fixation with mild pain.

6. Entitlement to service connection for arthritis of the 
right knee and hip, including as secondary to the service-
connected disability of status post right intertrochanteric 
fracture with open reduction internal fixation with mild 
pain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from October 1955 until 
October 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In July 2003, the RO denied the claims of service connection 
for arthritis (later described as pertaining to the right 
knee and hip) as secondary to the fracture of the right 
femur, for shortening of the right leg, for perforated left 
ear drum, for allergies (rhinitis/sinusitis) and for back 
pain.  In August 2003, the veteran submitted a notice of 
disagreement (NOD) concerning the denial of the claims of 
service connection.  In December 2003, he was issued a 
statement of the case.  The Board accepts an April 2004 
statement as the veteran's substantive appeal concerning the 
appealed issues.  Therefore, the Board finds that the veteran 
has perfected appeals pertaining to the claims of service 
connection which were denied in July 2003.  By way of a 
written statement dated in December 2004, the veteran 
withdrew his claims of service connection for a back 
disability and for arthritis (of the right knee and hip) as 
secondary to the service connected right femur fracture.  In 
February 2005, the RO granted the claim of service connection 
for a perforated left ear drum.  Therefore, the only 
remaining issues from the appealed July 2003 rating decision 
includes the claim of service connection for shortening of 
the right leg and for allergies, claimed as 
sinusitis/rhinitis.

In July 2002, the RO granted the claim of service connection 
for bilateral hearing loss.  The veteran was given notice of 
the adverse determination.  He, however, did not file an 
appeal of this decision.  Therefore, the decision became 
final.  Thus, new and material evidence is needed to reopen 
the claim.  38 U.S.C.A. § 5108, 7105.  In March 2004, the RO 
denied the claim for service connection for hearing loss on a 
de novo basis.  Irrespective of the RO's action in March 
2004, the Board must decide whether the veteran has submitted 
new and material evidence to reopen the claim of service 
connection for hearing loss.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, the Board has recharacterized the 
issues as stated on the cover page.  

The issues of whether new and material evidence has been 
received to reopen the claim of service connection for 
hearing loss, and the claims of service connection for otitis 
media and a shortening of the right leg are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. On December 7, 2004, prior to the promulgation of a 
decision in the appeal, the veteran withdrew the claim for 
entitlement to service connection for lower back pain.

2. On December 7, 2004, prior to the promulgation of a 
decision in the appeal, the veteran withdrew the claim for 
entitlement to service connection for arthritis of the right 
knee and hip.

3. Allergies (sinusitis/rhinitis) are not related to service 
or an event of service origin.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Substantive Appeal for 
entitlement to service connection for lower back pain have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

2. The criteria for withdrawal of a Substantive Appeal for 
entitlement to service connection for arthritis of the right 
knee and hip have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

3. The criteria for a grant of service connection for 
allergies (sinusitis/rhinitis) have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed. A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202 
(2007). Withdrawal may be made by the appellant or by his 
authorized representative. 38 C.F.R. § 20.204 (2007).

In December 2004, the veteran submitted a statement to the RO 
that clearly indicated he wished to withdraw his appeals for 
the issues of service connection for lower back pain and 
arthritis of the right knee and hip. The veteran has 
withdrawn these appeals. Accordingly, the Board does not have 
jurisdiction to review the appeals concerning entitlement to 
service connection for lower back pain and arthritis of the 
right knee and hip and these claims are dismissed.



Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in February 2002, 
February 2003, April 2003, October 2004, and February 2005. 
These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. 

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Although the RO did not advise the 
veteran of such information, because the claims for service 
connection are being denied, no disability rating or 
effective date for service connection will be assigned. 
Proceeding with the appeals presently does not therefore 
inure to the veteran's prejudice.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records and private 
medical records are associated with the claims file. The 
Board notes the veteran's Social Security file has not yet 
been obtained and as such has remanded some of the veteran's 
claims. However, the veteran specifically related that he 
received Social Security benefits for a cardiac condition, 
claudication of the legs and for the right thigh, hip and 
back. The veteran has not indicated he received Social 
Security benefits for sinusitis and as such the records 
obtained from the Social Security Administration would not be 
relevant to the claim. Therefore, the absence of the Social 
Security Administration file is not prejudicial to this 
claim. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claim. In fact, in 
March 2005, the veteran indicated he had no additional 
evidence to submit. As such, all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

The Merits of the Claim

The veteran seeks service connection for sinusitis. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

An August 2003 private medical record reflects a diagnosis of 
sinusitis. The remaining question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service medical records also reflect complaints and treatment 
for sinusitis as well as findings showing that his sinuses 
were normal. A July 1958 re-enlistment examination revealed 
normal sinuses. A May 1961 record noted the veteran had what 
"appeared to be sinusitis." Examination in July 1961, 
however, revealed that the veteran's sinuses were normal. A 
November 1963 record diagnosed an upper respiratory infection 
with sinusitis. When seen in December 1963 it was noted that 
the veteran's sinusitis was improved. On Periodical 
examination in September 1965, the veteran's sinuses were 
noted to be normal.  In April 1967, the veteran reported 
having slight sinusitis for 2 days. Additionally, the veteran 
reported a history of sinusitis on the July 1967 report of 
medical history and on an undated report of medical history 
for Halo status.  Physical examination in July 1967, however, 
revealed that the veteran's sinuses were normal.

What is missing in this case is competent medical evidence of 
a nexus. "Competent medical evidence" means evidence which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). None of the competent 
medical evidence of record relates the postservice sinusitis 
or any allergies to an event or injury during service.

Nor is there any evidence of continuity of symptomatology. 
After the veteran's separation from service in October 1967, 
the first indication of treatment for sinusitis was dated in 
March 1999 (i.e. approximately 32 years after the veteran's 
separation from service). This gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). 

Although the Board does not doubt the veteran's belief that 
his sinusitis had its onset during service, the veteran is 
not a medical professional competent to render an opinion on 
matters of a medical diagnosis or the etiology of a diagnosed 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
Without competent medical evidence demonstrating a nexus or 
evidence of continuous symptomatology, service connection is 
not warranted for allergies claimed as sinusitis and 
rhinitis. The preponderance of the evidence is against the 
claim. Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply. 
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

The appeal for service connection for lower back pain is 
dismissed.

The appeal for service connection for arthritis of the right 
knee and hip is dismissed.

Service connection for allergies (sinusitis/rhinitis) is 
denied.





REMAND

A review of the record discloses further development is 
necessary. In statements dated in January 2002 and April 
2003, the veteran indicated he was in receipt of Social 
Security Administration disability benefits, in part for the 
right thigh, hip and back. However, complete copies of the 
medical records upon which any disability decision was based, 
as well as any agency decision with the associated List of 
Exhibits, have not been made part of the claims file. VA's 
duty to assist extends to obtaining records from the Social 
Security Administration. 38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159(c)(2). The veteran has a claim concerning entitlement 
to service connection for a shortened right leg. As the 
Social Security records concern the right leg, the records 
are clearly relevant and should be obtained.

Concerning the claim of entitlement to service connection for 
otitis media, the record reflects that after the veteran 
received notice of the March 2004 rating decision that denied 
the benefits sought, the veteran expressed disagreement with 
decision in an April 2004 statement. The claims file does not 
contain any Statement of the Case (SOC) for the claim for 
entitlement to service connection for otitis media. The Board 
must therefore remand that issue for the issuance of an SOC. 
See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

As to whether new and material evidence has been received to 
reopen the claim of service connection for hearing loss, the 
Board notes that the veteran has not received adequate VCAA 
notice.  See See Kent v. Nicholson, No. 04-18, 2006 WL 
1320743 ( Vet.App. March 31, 2006)

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen the previously disallowed 
service connection claim.  The notice 
letter should inform the veteran about 
the information and evidence that VA will 
seek to provide; the information and 
evidence the veteran is expected to 
provide; and the notice letter should 
request or tell the veteran to provide 
any evidence in the veteran's possession 
that pertains to the claim.  

To satisfy the notice requirements for 
previously disallowed service connection 
claims, the notice letter must state the 
bases for the denial in the prior 
decision and describe what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were deficient in the 
previous denial.  The veteran should be 
informed that material evidence consists 
of a competent medical opinion which 
links current hearing loss to service, 
including any incident of service.

The veteran should also be provided with 
notice of the elements necessary to 
establish the underlying claim of 
entitlement to service connection.  

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding the 
disability rating and the effective date 
to be assigned in the event that the 
previously denied claim of entitlement to 
service connection for hearing loss is 
reopened and granted.  

2.  The RO/AMC should obtain the 
veteran's Social Security Administration 
disability file, including any pertinent 
claim for benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based.

3. The RO/AMC should re-examine the 
veteran's claim pertaining to service 
connection for otitis media. If no 
additional development is required, the 
RO should prepare an SOC in accordance 
with 38 C.F.R. § 19.29, unless the matter 
is resolved by granting the benefit 
sought, or by the veteran's withdrawal of 
the NOD. If, and only if, the veteran 
files a timely substantive appeal, should 
the issue be returned to the Board.

4.  After the foregoing, the RO should 
review the veteran's application to 
reopen the claim of service connection 
for hearing loss, as well as the claim of 
service connection for shortening of the 
right leg.  If the determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

When the development requested has been completed, the 
veteran's claims for service connection should again be 
reviewed by the RO on the basis of the additional evidence. 
If the benefits sought are not granted, the claimant and his 
representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

Important Notice:  Attached to this decision is a VA Form that provides 
information concerning your rights to appeal our decision.  Due to recent 
changes in the law, some of the information contained in the attached 
notice of appellate rights form is no longer accurate concerning the 
ability to pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the extent that 
the information contained in the attached VA Form conflicts with the 
summary below, please disregard the information on the VA Form and instead 
rely upon the following information:  

Do I have to pay an attorney or agent to represent me?  An attorney or 
agent may charge a fee to represent you after a notice of disagreement 
has been filed with respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See Veterans 
Benefits, Health Care, and Information Technology Act of 2006, Pub. L. 
No. 109-461, 120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent may charge 
fees for services, but only after the Board first issues a final 
decision in the case, and only if the agent or attorney is hired 
within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees charged, 
allowed, or paid for services provided with respect to proceedings 
before a court.  VA cannot pay the fees of your attorney or agent, 
with the exception of payment of fees out of past-due benefits awarded 
to you on the basis of your claim when provided for in a fee 
agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order to 
implement the provisions of the new law.  More information concerning 
the regulation changes and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and Recognition of 
Service Organizations").

Fee for VA home and small business loan cases:  An attorney or agent 
may charge you a reasonable fee for services involving a VA home loan 
or small business loan.  For more information, read section 5904, 
title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement 
between you and an attorney or accredited agent must be sent to the 
Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the requirements of 
the new law, fee agreements must be filed with the VA Office of the 
General Counsel and not the Board.)



